Citation Nr: 1820708	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-24 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the evaluation for a left knee disability, from 30 percent to 10 percent for the period from February 1, 2012 to April 6, 2012 was proper.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.  

4.  Entitlement to a rating in excess of 20 percent for a service-connected lumbar spine disability.

5.  Entitlement to an initial rating in excess of 10 percent for depressive disorder.

6.  Entitlement to service connection for a right hip strain.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Harry J. Binder, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1990 to May 1992.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of November 2011, September 2012, December 2013, December 2014, August 2017 and March 2018 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In November 2016, the Board, in part, remanded these issues for additional development.

The issues of entitlement to an initial rating in excess of 10 percent for depressive disorder, entitlement to service connection for a right hip disability, entitlement to service connection for erectile dysfunction and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from February 1, 2012 to April 6, 2012, improvement of the Veteran's service-connected left knee had not been demonstrated.

2.  The Veteran's right knee disability is manifested by additional functional loss due to flare-ups that result in weakness, limited motion, and additional pain.

3.  The Veteran's right knee disability has been manifested by flexion of 50 degrees of more, and extension limited to 20 degrees or less.

4.  The Veteran's left knee disability is manifested by additional functional loss due to flare-ups that result in weakness, limited motion, and additional pain.

5.  The Veteran's left knee disability has been manifested by flexion of 50 degrees of more, and extension limited to 20 degrees or less.

6.  The Veteran's service-connected back disability has been manifested by pain and limitation of motion, but not by incapacitating episodes or unfavorable ankylosis of the thoracolumbar spine.

7.  The Veteran has exhibited radiculopathy consistent with moderate incomplete paralysis in the right lower extremity; severe incomplete paralysis, or complete paralysis has not been demonstrated.

8.  The Veteran has exhibited radiculopathy consistent with moderate incomplete paralysis in the left lower extremity; severe incomplete paralysis, or complete paralysis has not been demonstrated.


CONCLUSIONS OF LAW

1.  The November 2011 RO rating decision which reduced the Veteran's rating for his service-connected left knee disability from 30 percent to 10 percent, effective February 1, 2012, was not proper and the criteria for restoration of the 30 percent rating for this time period are met.  38 C.F.R. §§ 3.105 (e), 3.344 (2017).

2.  The criteria for a 30 percent rating for a right knee disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

3.  The criteria for a 30 percent rating for a left knee disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

4.  The criteria for a 40 percent evaluation for a low back disability have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2017).

5.  The criteria for a separate 20 percent disability evaluation, but no higher, for radiculopathy of the right lower extremity are met throughout the period that a claim for a higher rating for a lumbar spine disability has been pending.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Codes 8520, 8526 (2017).

6.  The criteria for a separate 20 percent disability evaluation, but no higher, for radiculopathy of the left lower extremity are met throughout the period that a claim for a higher rating for a lumbar spine disability has been pending.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Codes 8520, 8526 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a March 2012 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of bilateral knee and lumbar spine disabilities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

I.  Knees

Factual Background

In a February 2011 rating decision, the RO granted an increased rating from a 10 percent evaluation to a 30 percent evaluation for a left knee disability, effective November 1, 2010.  The increase from a 10 to a 30 percent evaluation was based on the findings of September 2010 and November 2010 VA examinations.

In the November 2011 rating decision, the RO reduced the Veteran's disability rating for his service-connected left knee disability from a 30 percent rating to a 10 percent rating, effective February 1, 2012.

In a September 2012 rating decision, the RO assigned a temporary 100 percent disability rating for his service-connected left knee disability based on surgical treatment necessitating convalescence effective April 6, 2012.  A 10 percent evaluation was assigned for the period since June 1, 2012.

The Veteran filed a claim for an increased rating for his service-connected right and left knee disabilities which was received by VA in February 2013.

The Veteran is currently assigned 10 percent disability ratings for his right and left knee disabilities under Diagnostic Codes 5299-5003.

A June 2010 VA treatment report noted that the Veteran had full range of motion in his left knee with trace effusion and crepitus.  

The Veteran underwent a VA examination in September 2010.  The Veteran reported that his left knee pain was a sharp pain that was constant and was a 7/10 on the pain scale.  He also reported swelling and locking and that standing, walking, bending and driving made his knee pain worse.  There was no deformity, giving way, instability or incoordination.  There was pain, stiffness and weakness as well as decreased speed of motion.  There were no flare-ups of joint disease.  He had standing limitations as he was unable to stand for more than a few minutes and had functional limitations on walking as he was unable to walk more than a few yards.  The Veteran always used a brace.  On examination, there was edema, tenderness,  pain at rest, abnormal motion, guarding of motion, clicks or snaps and some subpatellar tenderness.  There was no crepitus, grinding or instability.  Flexion was from 0 to 108 degrees with pain.  Extension was normal.  There was evidence of pain following repetitive motion but no additional limitation of motion after 3 repetitions.  There was no joint ankylosis.  It was noted that there were significant effects on the Veteran's occupation as he had decreased mobility, problems with lifting and carrying, lack of stamina, decreased strength and lower extremity pain.

The Veteran underwent a VA examination in November 2010.  The Veteran reported that his knee swells, locks and gives way on him.  He could walk and stand for 1 hour.  He denied flare-ups.  His symptoms were constant and he had problems with prolonged sitting at his job as a truck driver.  On examination, flexion of the left knee was from 0 to 40 degrees that diminished to 0 to 20 degrees with repetition.  Extension was to 0 degrees.  He had a moderate of amount of swelling with no crepitus noted.  He had tenderness over the joint line.  There was no evidence of ligamentous laxity.  

The Veteran underwent a VA examination in August 2011.  The Veteran reported that he currently had to get injections for his left knee pain which had not helped.  He indicated that his left knee hurt all of the time and that it was stiff each morning.  He also stated that he noticed that it was swollen all of the time.  He reported severe flare-ups that occurred once or twice every 2 weeks and lasted up to 2 days.  There was a 50 percent loss of motion with his flare ups and they were alleviated with rest and medication.  On examination, right knee flexion was from 0 to 80 degrees with pain starting at 80 degrees.  Extension was 0 degrees.  After repetitive motion testing, flexion was from 0 to 55 degrees.  Muscle strength testing was normal as was joint stability testing.  The Veteran constantly used a brace.  The Veteran's left knee disability impacted his occupation as his work involved a lot of digging, squatting and climbing and his knee would flare-up with pain and swelling.  He missed 2 weeks of work the past year due to knee pain.  

The Veteran underwent a VA examination for his right knee disability in August 2012.  The Veteran did not report experiencing flare-ups of his right knee disability.  On examination, flexion was from 0 to 90 degrees with evidence of pain beginning at 45 degrees.  Extension ended at 5 degrees with no objective evidence of painful motion.  Repetitive use testing revealed no additional loss of range of motion.  There was tenderness but muscle strength and joint stability testing was normal.  The Veteran regularly used a brace but this was for his left knee and not his right knee.  The Veteran's right knee disability impacted his ability to work as he must take frequent breaks even though the right knee did not prevent him from performing his duties.

The Veteran underwent a VA examination for his right knee disability in December 2014.  It was noted that the Veteran underwent right knee arthroscopy in 2013 with extensive debridement.  He reported that his right knee remained swollen and was in constant pain.  He now walked with a cane and wore braces on his knees.  The Veteran did not report that flare-ups impacted the function of his right knee.  However, he had had functional loss or impairment as he was unable to stand or walk for any period of time.  Flexion was from 0 to 80 degrees and extension was from 80 to 0 degrees.  He had difficulty climbing stairs and pain was noted on the examination which caused functional loss.  There was evidence of pain with weight bearing as well as tenderness to palpitation.  He was able to perform repetitive use testing with no additional functional loss of motion after 3 repetitions.  The examiner was not able to opine without resorting to speculation as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups as the examination was neither conducted immediately after repetitive use over time or during a flare-up.  The examiner did note that the Veteran did not report flare-ups but instead indicating that he had constant, unvarying pain.  The Veteran also had instability of station, disturbance of locomotion and interference with standing.  On examination, no swelling was noted on the right knee.  Muscle strength testing was normal and there was no atrophy or ankylosis.  There was no history of recurrent subluxation, lateral instability or recurrent effusion.  The Veteran indicated that he had right knee instability but stability testing was not performed as he complained of right knee pain with the movement of the joint.  The Veteran's residuals from his 2013 arthroscopy were pain and continued tricompartmental arthritis.  The Veteran constantly used a cane and knee braces for his low back and bilateral knee disabilities.  The examiner noted that the Veteran's right knee disability would adversely affect employment requiring standing, walking, climbing and lifting but would not impact sedentary employment.  

Per the November 2016 Board remand instructions, the Veteran underwent a VA examination in February 2017.  The Veteran had a repaired left knee meniscal tear, patellofemoral pain syndrome of the left knee, arthroscopy of the right knee and arthritis of both the left and right knee.  The Veteran reported flare-ups which consisted of severe pain and swelling so bad that sometimes it brought him to tears.  On examination, flexion of the left and right knees was from 0 to 90 degrees and extension was from 0 to 45 degrees.  The range of motion itself did not contribute to functional loss.  There was evidence of pain with weight bearing and tenderness to palpation but no crepitus.  The Veteran was unable to perform repetitive use testing due to pain.  The examiner was not able to opine without resorting to speculation as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups as the examination was neither conducted immediately after repetitive use over time or during a flare-up.  The Veteran's bilateral knee disabilities also resulted in disturbance of locomotion, interference with sitting and interference with standing.  Muscle strength testing in both knees demonstrated a reduction in muscle strength as there was bilateral active movement against some resistance (4/5).  There was no muscle atrophy or ankylosis.  There was no history of recurrent subluxation, lateral instability or recurrent effusion.  The Veteran indicated that he had bilateral knee instability but stability testing was not performed as he complained of severe bilateral knee pain with slight movement.  The Veteran had a meniscal condition in his right knee as he had frequent episodes of joint pain.  He constantly used braces.  The Veteran's bilateral knee disabilities impacted his ability to perform any type of occupational task as he had difficulty walking, sitting and standing for extended periods of time as well as problems with bending at the knees and lifting.

A. Proposed Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See Greyzck v. West, 12 Vet. App. 288, 292   (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

In this case, in an August 2011 rating decision, the RO proposed to reduce the Veteran's disability rating for his service-connected left knee disability from a 30 percent evaluation to a 10 percent evaluation.

At the time of the August 2011 proposed reduction, the Veteran had been in receipt of a 30 percent rating for a left knee disability since November 1, 2010.

The August 2011 proposed reduction was accompanied by a letter which provided the prescribed notice and instructions under 38 C.F.R. § 3.105(e).  The letter advised the Veteran that he had 60 days to submit evidence or arguments disputing the proposed reduction.  He was notified also that he may request a predetermination hearing and that he had 30 days to do so.  The Veteran did not request a personal hearing but did respond with multiple lay statements regarding observations concerning the Veteran's left knee disability.  Based upon the findings from an August 2011 VA examination, the proposed reduction was effectuated in a November 2011 rating decision.  Also in accordance with 38 C.F.R. § 3.105(e), the reduction was made effective from February 1, 2012, well beyond the last day of the month from the 60-day period from the date of the August 2011 notice of the proposed reduction.  In sum, the reduction for the Veteran's left knee disability from 30 percent to 10 percent was effectuated in a manner that satisfies the procedural requirements under 38 C.F.R. § 3.105(e).

Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; therefore, the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

Regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344 (a) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 421. 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282   (1992).

In this case, the 30 percent disability rating for a left knee disability was in effect for less than 5 years, from November 1, 2010 to February 1, 2012.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable and an examination disclosing improvement will warrant a reduction in the rating.  38 C.F.R. § 3.344(c).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  

For the period from February 1, 2012 to April 6, 2012, the Veteran's left knee was rated as 10 percent disabling under Diagnostic Codes 5299-5003 after the proposed reduction went in to effect.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id. 

Degenerative arthritis is rated under Diagnostic Code 5003.  Under this code, arthritis substantiated by x-ray findings is rated either on limitation of motion of the affected joint under the appropriate diagnostic code or, if only a noncompensable limitation of motion is found, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017). 

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  

A claimant who has arthritis and instability of the knee may also be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14  (2017). VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Based on a review of the record, the Board finds that the Veteran's claim should be granted and his 30 percent disability rating for his degenerative joint disease of the left knee disability restored for the period from February 1, 2012 to April 6, 2012. 

Initially, as noted above, the 30 percent evaluation assigned for the Veteran's left knee disability was in effect for less than 5 years at the time of the reduction.  As such, the Board does not have a heightened duty to show sustained material improvement as contemplated by 38 C.F.R. § 3.344(a) and (b).

Nevertheless, the Board finds that the August 2011 VA examination report, upon which the RO reduced the Veteran's disability rating, fails to show any improvement in the Veteran's left knee disability from the September 2010 and November 2010 VA examinations which formed the basis of the original 30 percent disability rating, effective November 1, 2010.

As detailed above, the Veteran's September 2010 VA examination demonstrated flexion from 0 to 108 degrees with pain.  On VA examination in November 2010, flexion was reported to be from 0 to 40 degrees which was reduced to 0 to 20 degrees on repetition.

The Board notes that the August 2011 VA examination report, upon which the RO proposed to reduce the Veteran's disability rating, indicated that the Veteran had flexion from 0 to 80 degrees with pain beginning at 80 degrees.  However, the examiner also specifically noted that after repetitive motion testing, flexion was from 0 to 55 degrees.  Additionally, it was also specifically noted that the Veteran had flare-ups which resulted in a 50 percent loss of motion.  The examiner also indicated that the Veteran's left knee impacted his occupation as his work involved a lot of digging, squatting and climbing and his knee would flare-up with pain and swelling.  

The evidence above demonstrates that while the Veteran had improved range of motion of the left knee on VA examination in August 2011 when in comparison to the findings of the November 2010 VA examination, his range of motion was limited significantly during flare-ups and with repetitive motion.  As a result, the Board finds that the findings from the August 2011 VA examination report failed to show any sustained improvement in the Veteran's left knee disability.  

For these reasons, the Board concludes that the evidence is at least equally weighted on the question of whether the Veteran's left knee disability had improved for the period from February 1, 2012 to April 6, 2012, and the Veteran's claim is granted.

The Board finds that for the period from February 1, 2012 to April 6, 2012, the Veteran's 30 percent rating for a left knee disability was improperly reduced.  Therefore, the 30 percent rating for a left knee disability for the period from February 1, 2012 to April 6, 2012 should be restored. 

Accordingly, the Board finds that restoration of the 30 percent rating for a left knee disability, effective February 1, 2012 to April 6, 2012, is warranted.  The Board has resolved reasonable doubt in favor of the claimant in making this decision.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Ratings

The Veteran is currently assigned 10 percent disability ratings for his right and left knee disabilities under Diagnostic Codes 5299-5003.

Based on the reported symptomatology of the Veteran's limitation of motion and reported functional impairment and flare-ups at his February 2017 VA examination, the Board finds that when affording the Veteran the benefit of the doubt, that 30 percent ratings are warranted for the Veteran's service-connected right and left knee disabilities.

The Board notes that for a 30 percent evaluation, the Veteran must demonstrate flexion limited to 15 degrees or extension must be limited to 20 degrees.  On the February 2017 VA examination, flexion limited to 15 degrees was not demonstrated.

However, on the examination the Veteran also reported flare-ups which consisted of severe pain and swelling so bad that sometimes it brought him to tears.  The examiner also noted that pain was noted on the examination and the Veteran's bilateral knee disabilities also resulted in disturbance of locomotion, interference with sitting and interference with standing.  Muscle strength testing in both knees also demonstrated a reduction in muscle strength.

Additionally, it was noted that the Veteran constantly used braces while the examiner indicated that the Veteran's bilateral knee disabilities impacted his ability to perform any type of occupational task as he had difficulty walking, sitting and standing for extended periods of time as well as problems with bending at the knees and lifting.	

Based on the reported symptomatology of the Veteran's reported functional impairment at his February 2017 VA examination, the Board finds that when affording the Veteran the benefit of the doubt that 30 percent ratings are warranted for the Veteran's right and left knee disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

However, while the Board finds that the Veteran's bilateral knee disability warrants increased 30 percent disability ratings, the evidence does not demonstrate that ratings are warranted for evaluations in excess of 30 percent for either the right or the left knee disability.
The Board notes that the maximum rating for limited flexion of the knee does not exceed 30 percent.  Hence, Diagnostic Code 5260 is inapplicable.

As noted above, to warrant an increased rating for the knee disabilities in excess of 30 percent, the Veteran would have to be found to have extension limited to 30 degrees.  

The evidence reflects that the Veteran had full extension of the right and left knees without objective evidence of painful motion. There is no indication that the Veteran ever had extension of the right or left knee limited to 30 degrees or more, even with consideration of the DeLuca factors, to warrant disability ratings in excess of 30 percent under Diagnostic Code 5261.

Additionally, there is no showing of instability.  Despite the Veteran's complaints of instability, locking and giving way, all of the VA examination reports showed no instability, even upon specific instability testing.  Notably, on the December 2014 and February 2017 VA examinations, the Veteran indicated that he had instability but stability testing was not performed as he complained of knee pain with the movement of the joint.  However, all VA examinations conducted specifically indicated that the Veteran had no history of recurrent subluxation, lateral instability or recurrent effusion.  

As a result, to the extent the Veteran has complained of instability of the right and left knees, the objective clinical findings consistently failed to show that his disability met the criteria for a separate rating under Diagnostic Code 5257.

Accordingly, as the medical findings showed no laxity and no objective evidence of subluxation, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for either knee.

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

The Board also notes that the Veteran underwent meniscectomy of his right and left knees and has since reported locking and pain.

Notably, Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a. 

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a (2017).

The Board finds that a separate or higher initial rating is not warranted under Diagnostic Codes 5258 or 5259.  While the Veteran underwent meniscectomies and reported locking and pain, treatment records and VA examinations demonstrate no effusion.  Accordingly, frequent episodes of locking, pain, and effusion have not been demonstrated to warrant an initial 20 percent evaluation under Diagnostic Code 5258.

Additionally, as the Veteran has already been awarded 30 percent ratings in each knee based, in part, on pain and limitation of motion, separate disability ratings under either Diagnostic Codes 5258 and 5259 would violate 38 C.F.R. § 4.14  and the rule against pyramiding as those codes already contemplate such manifestation.  Thus, for this reason, separate ratings under these codes would again violate 4.14.

Accordingly, the Board finds that 30 percent ratings, but no higher, for the right and left knee disabilities are warranted.


II.  Lumbar Spine

The Veteran filed a claim for an increased rating for his service-connected lumbar spine disability which was received by VA in April 2014.

The Veteran's low back disability is currently rated as 20 percent disabling under Diagnostic Codes 5237.  

The most recent amendment to 38 C.F.R. § 4.71a  changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Factual Background and Analysis

The Veteran underwent a VA examination in December 2014.  The Veteran reported that he experienced a constant moderate level aching in the lower back that he rated an 8/10 on the pain scale.  He used a heating pad with minimal effect.  He also used a TENS unit and ice packs.  He reported that it was too painful to stand or sit for prolonged periods of time and that he had to change positions frequently when sitting.  The Veteran did not report that flare-ups impacted the function of his lumbar spine.  He reported functional loss or functional impairment as he had pain with prolonged sitting or standing.  On examination, flexion was from 0 to 60 degrees, extension was from 0 to 20 degrees, and right and left lateral flexion and lateral rotation was from 0 to 30 degrees.  The range of motion contributed to functional loss as the Veteran indicated that his wife had to help him put his socks and shoes on.  Pain was noted on examination which caused functional loss.  There was no evidence of pain with weight bearing and no localized evidence of tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion after 3 repetitions.  The examiner was not able to opine without resorting to speculation as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups as the examination was neither conducted immediately after repetitive use over time or during a flare-up.  There was no guarding or muscle spasm.  The examiner also noted that there was interference with standing.  Muscle strength testing, reflexes and sensory examinations were normal.  There was no radiculopathy and no ankylosis of the spine.  There was no intervertebral disc syndrome.  The Veteran constantly used a brace and a cane.  The examiner indicated that the Veteran's lumbar spine impacted his ability to work as his back disability would adversely impact occupational tasks requiring prolonged standing, sitting, walking or lifting.  

Per the November 2016 Board remand instructions, the Veteran underwent a VA examination in February 2016.  The Veteran indicated that he had begun receiving injections to help with his back disability.  The Veteran reported that he had flare-ups of his lumbar spine disability as he could not stand up for a long period and it felt like swelling and locking up and he was just "through for the day".  He noted that he took medication to "ease it off and just lay in the bed".  He also reported that this happened at least twice a week.  He did not report having any functional loss or functional impairment of the lumbar spine regardless of repetitive use.  The examiner noted that range of motion findings were "unable to test" as the Veteran reported being in too much pain and there was also "body habitus-morbidly obese".  The examiner indicated that there was pain on rest/non-movement.  There was pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the associated joints.  He was able to perform repetitive use testing with at least 3 repetitions and there was no additional loss of function or range of motion after 3 repetitions.  The examiner was not able to opine without resorting to speculation as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups as the examination was neither conducted immediately after repetitive use over time or during a flare-up.  The Veteran had guarding but it did not result in abnormal gait or abnormal spinal contour.  The Veteran also had symptoms of disturbance of locomotion and interference with sitting and standing.  Muscle strength testing was normal except for active movement against some resistance in the left hip and there was no muscle atrophy.  Reflex and sensory examination were normal.  The Veteran had radicular pain or radicular signs or symptoms due to radiculopathy.  He had moderate intermittent pain of the bilateral lower extremities, mild paresthesias of the right lower extremity, and mild numbness of the bilateral lower extremities.  There was involvement of both the bilateral and femoral nerves.  The examiner indicated that the severity of the Veteran's radiculopathy on the right side was moderate while the severity of the Veteran's radiculopathy on his left side was mild.  There was no ankylosis of the lumbar spine.  The Veteran did not have any other neurological abnormalities and did not have intervertebral disc syndrome of the lumbar spine.  The Veteran constantly used a brace and a cane and also regularly used a TENS unit for his back every night.  The Veteran's back disability impacted his ability to work as he had troubling sitting, standing and walking for extended periods.  

Based on the reported symptomatology of the Veteran's limitation of motion and reported functional impairment and flare-ups at his December 2014 and February 2017 VA examinations, the Board finds that when affording the Veteran the benefit of the doubt, a 40 percent rating is warranted for the Veteran's service-connected lumbar spine disability.

Turning to the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  

Notably that impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less on the December 2014 VA examination as limitation of flexion was only from 0 to 60 degrees.  Additionally, on the most recent VA examination in February 2017 as range of motion findings were "unable to test" as the Veteran reported being in too much pain and there was also "body habitus-morbidly obese".  However, the Board notes that the examiners indicated that the Veteran had functional impairment as a result of his lumbar spine as he constantly used a brace and a cane and also regularly used a TENS unit for his back every night.  The December 2014 VA examiner also noted that the Veteran needed assistance putting his socks and shoes on.  While the examiners noted that it would be speculation to describe this functional loss in terms of range of motion as the examiners were not there with the Veteran during overuse and flare-ups, the February 2017 VA examiner also noted that the Veteran had guarding, muscle spasm, and localized tenderness while there was a disturbance of locomotion, interference with standing and interference with sitting.  Additionally, on the most recent February 2017  VA examination the Veteran reported having flare-ups twice a week where he could not stand up for a long period and it felt like swelling and locking up and he was just "through for the day".  Notably, both the December 2014 and February 2017 VA examiners also specifically noted that the Veteran's lumbar spine disability would impact his ability to work as he had troubling sitting, standing and walking for extended periods.  

Based on the reported symptomatology of the Veteran's reported functional impairment and flare-ups at his December 2014 and February 2017 VA examinations, and the limitation of motion to 60 degrees at a time that the Veteran was not experiencing a flare-up on the December 2014 VA examination, the Board finds that when affording the Veteran the benefit of the doubt that a 40 percent rating is warranted for the Veteran's service-connected lumbar spine disability.

However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation in excess of 40 percent.

Initially, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The record demonstrates that the Veteran has not had any incapacitating episodes of back pain in the last 12 months and there is no diagnosis of intervertebral disc syndrome.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). 

Turning to the orthopedic manifestations, in order for the Veteran to be awarded a disability rating higher than 40 percent under the general spine formula, the evidence must show the presence of spinal ankylosis.  As discussed in detail above, the evidence fails to demonstrate unfavorable ankylosis of the entire thoracolumbar spine to obtain a higher evaluation.  See supra 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).  

In that regard, the evidence simply does not show any ankylosis of the lumbar spine.  In fact, the documented range of motion findings do not demonstrate that the joint was immobile or fixed in place.  While the February 2017 VA examination did not provide range of motion findings, it was specifically noted that the Veteran did not have ankylosis.  As the Veteran has not been noted to have ankylosis of the spine at any time, the Board finds that a rating in excess of 40 percent is not warranted for his orthopedic findings.

Accordingly, the Board finds that the evidence supports the assignment of a 40 percent rating for a lumbar spine disability.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

However, while a rating in excess of 40 percent is not warranted for a lumbar spine disability, the Board finds that a separate 20 percent ratings are warranted for moderate incomplete paralysis of the right and left lower extremities as both are associated with service-connected lumbar spine disability.  As noted above, the February 2017 VA examiner indicated that the Veteran had radicular pain and symptoms due to radiculopathy.  Accordingly, separate ratings are warranted for neurological symptoms associated with the Veteran's service-connected lumbar spine disability.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8526, in pertinent part, mild incomplete paralysis of the femoral nerve is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; severe incomplete paralysis is rated 30 percent disabling; and complete paralysis is rated 40 percent disabling.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that initial 20 percent disability ratings, but no higher, for radiculopathy of the bilateral lower extremities are warranted.

As noted above, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic and femoral nerves of the lower extremity.  The February 2017 VA examination indicated that the Veteran had intermittent pain, paresthesias, and numbness of the right lower extremity and intermittent pain and numbness of the left lower extremity.  

As a result and when affording the Veteran the benefit of the doubt, the Board finds that initial 20 percent separate disability evaluations are warranted for the Veteran's service-connected radiculopathy of the bilateral lower extremities.

However, evaluations in excess of 20 percent for the radiculopathy of the bilateral lower extremities have not been demonstrated by the evidence of record at any point.  While the Veteran had numbness, pain and diminished sensation, there was no evidence of foot drop, paralysis, constant weakness, or muscle atrophy.  Additionally, the February 2017 VA examiner also specifically indicated that the Veteran only had mild severity of radiculopathy on the left side while the Veteran only had moderate severity on the right.

As a result, the Board finds that initial 20 percent ratings, but no higher, are warranted as the Veteran has exhibited symptoms consistent with moderate incomplete paralysis in the left and right lower extremities.  

For the foregoing reasons, the Board finds in favor of separate 20 percent disability evaluations for associated moderate, incomplete paralysis the right and left lower extremities. 


ORDER

The November 2011 reduction of the rating for the Veteran's left knee disability from 30 percent to a 10 percent evaluation was improper, and the 30 percent disability rating is restored, effective from February 1, 2012 to April 6, 2012.

Entitlement to a 30 percent for a right knee disability is granted.

Entitlement to a 30 percent for a left knee disability is granted.

Entitlement to a 40 percent rating for a lumbar spine disability is granted.

Entitlement to a separate disability rating of 20 percent for lumbar radiculopathy of the right lower extremity is granted.

Entitlement to a separate disability rating of 20 percent for lumbar radiculopathy of the left lower extremity is granted.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

In an August 2017 decision, the RO granted service connection for a depressive disorder at an initial noncompensable disability evaluation, effective August 30, 2013.

In November 2017, the Veteran filed a notice of disagreement (NOD) as to the August 2017 rating decision regarding the initial noncompensable disability evaluation for depressive disorder.

Notably, in a March 2018 rating decision, the RO granted a higher initial rating of a 10 percent disability evaluation for the Veteran's service-connected depressive disorder, effective August 30, 2013.

The Board notes that the increase from 0 to 10 percent for the depressive disorder disability did not constitute a full grant of the benefits sought.  Accordingly, the issue of entitlement to an initial rating in excess of 10 percent for depressive disorder remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

As a result, while the Veteran expressed disagreement with the August 2017 rating decision, it appears that no subsequent statement of the case was ever issued.  

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue entitlement to an initial rating in excess of 10 percent for depressive disorder remains pending in appellate status and requires further action.  See 38 U.S.C. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's claim for service connection for a right hip disability, as noted above, the Board remanded this matter in November 2016 for further development.  In its remand, the Board noted that a November 2010 VA examiner determined that he was unable to form an opinion without resorting to mere speculation as to whether the Veteran's current right hip strain was related to his service-connected left knee disability.

As a result, the Board requested a new examination with a new VA examiner to obtain an opinion to determine the etiology of the Veteran's right hip disability.  Per the Board remand instructions, the Veteran underwent a VA examination in February 2017.  However, no etiology opinion was provided.  

In a July 2017 addendum opinion, the February 2017 VA examiner noted that she was not able to accurately and thoroughly evaluate the Veteran's range of motion due to his reported pain at the given time of the examination.  Accordingly, the examiner indicated that without a complete examination, she could not render an opinion. 

Thus, this opinion again does not adequately address whether the Veteran's current right hip strain was related to his service-connected left knee disability as instructed by the November 2016 Board remand instructions.  

The February 2017 examination report and July 2017 addendum opinion do not comply with the Board's November 2016 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As the examiner who conducted the February 2017 VA examination and authored the July 2017 addendum opinion determined that she was unable to render an opinion, a new examination with a new VA examiner is again required to obtain an opinion to determine the etiology of the Veteran's right hip disability.  

Regarding the erectile dysfunction claim, the Board notes that the Veteran testified that his current erectile dysfunction disability is a result of medications he takes for his depression, lumbar spine and other disabilities.

As noted above, in November 2016, the Board remanded this issue as it found that it was inextricably intertwined with the Veteran's claims for increased ratings for a lumbar spine disability and service connection for an acquired psychiatric disorder disability.  Subsequent to the November 2016 Board remand, the Veteran has been granted service connection for depressive disorder.

As a result, the Board finds that further development is warranted so an examiner can provide an opinion as to whether any current erectile dysfunction disability was caused or aggravated (made permanently worse) by the medication for treatment of a service-connected disability.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c) (4).

Additionally, the Board notes that further development and adjudication of the Veteran's claims for entitlement to an initial rating in excess of 10 percent for depressive disorder, entitlement to service connection for a right hip disability and entitlement to service connection for erectile dysfunction may provide evidence in support of his claim for TDIU.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to an initial rating in excess of 10 percent for depressive disorder, including citation to all relevant law and regulation pertinent to the claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Schedule the Veteran for a VA examination to determine the etiology of the claimed right hip disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether if it is at least as likely as not (at least a 50 percent probability) that the Veteran has a current right hip disability that is caused or aggravated by his service-connected bilateral knee disabilities.

If the examiner finds that the Veteran has a right hip disability that has been permanently aggravated/worsened by his service-connected bilateral knee disabilities, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  Schedule the Veteran for appropriate VA examination addressing the contended causal relationship between his erectile dysfunction disability and medication for treatment of a service-connected disability.  The claims file must be provided to the examiner(s) for review.  

Based on the results of the Veteran's examination and a review of the claims file, the examiner should be asked to opine whether it is at least as likely as not that his current erectile dysfunction disability was caused or aggravated (made permanently worse) by the medication for treatment of a service-connected disability (to include a lumbar spine disability and depressive disorder disability).  

The rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

5.  Ensure that the examination reports comply with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 
See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, readjudicate the issues to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


